*679RESOLUCIÓN
Atendida la moción radicada por la Oficina del Procura-dor General de Puerto Rico de fecha 18 de diciembre de 1991 en la cual solicita se “acorten los términos reglamen-tarios para presentación de los alegatos, a fin de que el asunto que plantea este caso quede sometido a la conside-ración de este Honorable Tribunal a la mayor brevedad posible” (Moción solicitando se acorten los términos regla-mentarios, pág. 2), se declara con lugar la moción y, en su consecuencia, se concede a las partes hasta el martes 7 de enero de 1992, a las cinco de la tarde, para radicar los correspondientes alegatos.
Dada la naturaleza de la controversia planteada, se ins-truye al Banco Gubernamental de Fomento de Puerto Rico para que dentro del antes mencionado término, y én com-parecencia separada, exprese su posición respecto a dicha controversia, ello en calidad de amicus curiae. En adición, se dispone la celebración de una vista oral, a ser efectuada la misma en el Salón de Sesiones del Tribunal Supremo el martes 14 de enero de 1992 a las 9:30 de la mañana.

La presente Resolución deberá ser notificada a las partes por el Secretario General de este Tribunal, tanto por la vía ordinaria como telefónica.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió un voto preliminar disidente. El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Alonso Alonso no intervinieron.
(jFdo.) Francisco R. Agrait Liado Secretario General